Case 1:17-cr-00106-CCB Document 608 Filed 10/15/20 Page 1of 4

ty,

CASE 1:17-cr-00106-CCB Document Filed USDC on / /2020 page 1 of 4 pages

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND SS Xe

“9

BALTIMORE DIVISION or >

» Yea ee et
Be, Uo °
WAYNE EARL JENKINS, - ae
Case No 17 CR 106 “8”
Pro Se Petitioner, 2,
Versus EXCEPTION SHOW CAUSE ORDER
BY PRO SE DEFENDANT

UNITED STATES OF AMERICA,
Plaintiff/Respondent.

COMES NOW, Wayne Ear! Jenkins, Defendant in Pro Se Capacity to submit
an exception and moves this Honorable Court for Leave to Supplement Pro Se

Compassionate Release Motion.

On August 11, 2020, the Court docketed a pro se motion for compassionate release.
August 08, 2020 Entry of Appearance of Assistant United States Attomey Patrick G.
Selwood as counsel for the United States of America in the instant action indicated as
Document 584 Certificate of Service specifying August 25, 2020 served on counsel of
record.

September 9, 2020 the Federal Public Defenders Office submitted notice it would not be

supplementing pro se motion by virtue of letter to Court Hon. Catherine C. Blake.

 

-1-
Case 1:17-cr-00106-CCB Document 608 Filed 10/15/20 Page 2 of 4

CASE 1:17-cr-00106-CCB Document Filed USDC on / /2020 page 2 of 4 pages

 

And on September 11, 2020 Defendant is apprised of Federal Public Defender Shari
Silver Derrow (Assistant Federal Public Defender) [ “having reviewed your case, and
unfortunately, my office will not be representing you in this matter. I have notified the
Court that my office will not be supplementing your motion, so that it will proceed on

your pro se filing.” ]

Therefrom, on September 14, 2020 a Show Cause Order directing ”The United
States Attorney SHALL RESPOND to the motion for compassionate release within 30
days of the date of this Order”. ... “The Clerk SHALL SEND a copy of this Order to

Jenkins and counsel of record”.

Supplement date is 08-22-2020 and defendant must take exception wherein counsel
of assignment or choice had not been resolved sufficiently as to Wayne Ear! Jenkins,
whereas supplement fairly was appropriate absent non-lodgement, respectfully leave is
sought to allow supplement in this action and affect to show cause order presently

rendered.

First the Federal Public Defender Office is appointed to review all motion for
compassionate release and to supplement those motions when (THEY) believe it is

appropriate to do so.

However, it was Defendant providing Supplement of Motion for Lodgement, which
Federal Public Defender negated to provide the Court, by intent, pursuant a cognitive

bias; OPR Complaint to follow for Professional Misconduct in feciscous retaliation.

 

_2.

 
Case 1:17-cr-00106-CCB Document 608 Filed 10/15/20 Page 3 of 4

CASE 1:17-cr-00106-CCB document Filed USDC on / /2020 page 3 of 4 pages

 

Second,all procedural context to lodgement related to this instant proceeding are
negating 3 day grace period of mails to pro se defendant. Or Local Rule 103. 9. b)

discussion.

WHEREFORE, it is prayed that leave be granted for pro se supplement to motion,
that has no negative affect or prejudicial context upon any party to these proceedings.
And is in accordance with Federal Rules of Criminal Procedure and Local Court Rules
for the Maryland U.S. District Court. Fed. R. Crim. P. Rule 44; Local Rule 103. 9. b);
and Fed.R.Civ.P. Rule 5 (a) and 16 et seq.

RESPECTFULLY SUBMITTED,

 

R. WXYYNE EARL JENKINS

Hl llpae ad. Sebre

 
Case 1:17-cr-00106-CCB Document 608 Filed 10/15/20 Page 4 of 4

4
‘*

CASE 1:17-cr-00106-CCB Document Filed USDC on / /2020 page 4 of 4 pages

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
BALTIMORE DIVISION

WAYNE EARL JENKINS,
Case No. 17 CR 106
Pro Se Petitioner,
V.
CERTIFICATE OF SERVICE
UNITED STATES OF AMERICA,

Plaintiff/Respondent.

I, Wayne Earl Jenkins, declare and state pursuant to Title 28 U.S.C. Section 1746
that I placed in the FCI Edgefield Special Housing Unit Legal Mail Deposit an original
and 3 copies of the following properly addressed and affixed with First Class U.S. Postal
Mail Postages as is setforth: EXCEPTION SHOW CAUSE ORDER BY PRO SE
DEFENDANT with this Certificate of Service.

And addressed to these specified with set amounts of Original and true and correct

copies:

(Original & 2 True & Correct Copies]; {1 True & Correct Copy];
Office of the Clerk USDC MD U.S. Attorney Office MD
101 West Lombard Street Patrick G. Selwood AUSA
Baltimore, Maryland | 36 South Charles Street

21201 Fourth Floor |
Baltimore, Maryland 21201

The above is true and correct. Signed under the pains and penalties of perjury.

EXECUTED ON 30 DAY OF Spt ; sane Mge Lod Beste .
MR. WAYNE EARL JENKINS

-4 -

 
